Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (this Employment Agreement), dated as of March 26, 2007, by and between TheStreet.com, Inc., a Delaware corporation (the Company or TheStreet.com), and Steven Elkes (Elkes). WHEREAS, the Company desires that Elkes enter into this Employment Agreement, and Elkes desires to enter into this Employment Agreement, on the terms and conditions set forth herein; NOW THEREFORE, the parties hereto agree as follows: Section 1. Duties; Term. (a) The Company agrees to employ Elkes, and Elkes agrees to be so employed, in the positions of Chief Revenue Officer and Executive Vice President, Mergers & Acquisitions, responsible for the coordination of all revenue-generating and mergers and acquisitions activities of the Company, and Elkes agrees to perform such duties, functions and responsibilities as are generally incident to such positions, reporting to and subject to the direction of the Chief Executive Officer, for a period commencing on March 26, 2007 (the Commencement Date) and ending on March 25, 2009 (the Expiration Date), unless sooner terminated in accordance with Section 4 hereof (the Term). Elkes agrees to perform faithfully the duties assigned to him pursuant to this Employment Agreement to the best of his abilities and to devote substantially all of his business time and attention to the Companys business.
